     Case 4:16-cr-00001-WTM-CLR Document 37 Filed 09/24/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                               CASE NO. CR416-001


ROBERT BRYAN,

        Defendant.




                                    ORDER


     Before the Court is Defendant Robert Bryan's Motion for Credit

for Time Served (Doc. 35) and the Government's Motion to Dismiss

Defendant's Motion for Credit for Time Served (Doc. 36). For the

following reasons, the Government's motion (Doc. 36) is GRANTED and

Defendant's motion (Doc. 35) is DISMISSED.

     In his motion. Defendant seeks credit for time served from

April 29, 2016 to October 16, 2016 to be applied toward his federal

sentence. (Doc. 35 at 3.) In response, the Government argues that

Defendant's       motion   should   be   dismissed   for   two   reasons:   (1)

Defendant failed to exhaust his administrative remedies; and (2)

Defendant failed to bring his motion under 28 U.S.C. § 2241. (Doc.

36 at 1.) The Court agrees with the Government and finds that

Defendant's motion is due to be dismissed.

     The BOP, not the Court, possesses the authority to determine

the manner in which credit for prior custody is applied toward a

federal sentence. Rodriguez v. Lamer, 60 F.3d 745, 747 (11th Cir.

1995)    (''The   Attorney   General—acting    through     the   BOP—initially

possesses the exclusive authority under the law of this Circuit to
       Case 4:16-cr-00001-WTM-CLR Document 37 Filed 09/24/20 Page 2 of 2




compute sentence credit awards after sentencing."); United States

V. Roberson, 746 F. App'x 883, 885 (11th Cir. 2018) ("The Supreme

Court has held that the responsibility for determining sentence-

credit awards lies with the Attorney General, through the BOP, as

opposed to district courts."). If Defendant has fully exhausted his

administrative       remedies      with       the    BOP,    Defendant        may   mount     a

judicial challenge to the BOP's decision by filing a civil action

under    28   U.S.C.    §   2241    in    the       district      and    division     of     his

confinement. Fernandez v. United States, 941 F.2d 1488, 1495 (11th

Cir.    1991);    United    States       v.   Gaynor,       No.   CR    406-014,      2016    WL

4030076, at *1 (S.D. Ga. July 26, 2016).

       As   the   Government    notes,        Defendant       has      not   put forth       any

evidence that he sought administrative                      relief through the BOP.

(Doc.    36 at 2.) Additionally,               Defendant improperly filed                  this

motion in his criminal case, rather than in a civil action under

28 U.S.C. § 2241. United States v. Spaulding, No. CR 612-017, 2020

WL 907873, at *1 (S.D.             Ga.    Feb. 25, 2020) ("Regardless of any

exhaustion requirements, . . . Spaulding must bring her claim for

sentencing credits pursuant to 28 U.S.C. § 2241."). Based on the

foregoing, the Government's Motion to Dismiss (Doc. 36) is GRANTED

and    Defendant's     Motion   for      Credit for      Time       Served    (Doc.    35)    is

DISMISSED.


        SO ORDERED this                   of September 2020.




                                          WILLIAM T. MOORE, JRr
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
